Citation Nr: 0027325	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-08 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of post-traumatic stress disorder, rated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  That rating decision granted service connection for 
post-traumatic stress disorder and assigned the current 
rating therefor, effective from the date of claim, July 27, 
1997.  


FINDING OF FACT

Post-traumatic stress disorder is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  


CONCLUSION OF LAW

Post-traumatic stress disorder is not more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(a) (West 1999); 
38 C.F.R. §§ 3.327, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation.  Shipwash v. Brown, 8 Vet. 
App. 218, 225 (1995).  This is an appeal from an initial 
grant of service connection.

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1998).  The Board has 
continued the issue as entitlement to an evaluation.  The 
appellant is not prejudiced by this naming of the issue.  The 
Board has not dismissed any of the issues and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue has been phrased.  It also 
appears that the Court has not provided a substitute name for 
the issue.  In reaching the determinations, the Board has 
considered whether staged ratings should be assigned.  We 
conclude that the condition addressed has not significantly 
changed and uniform rating is appropriate in this case.  

On a VA rating examination in September 1997, the veteran 
gave a history of combat fears and experiences in Vietnam.  
He complained of frequent and intrusive thoughts and 
recollections about Vietnam, as well as nightmares about it.  
He reported a tendency to isolate himself from others.  He 
reported chronic flashbacks and frequent panic attacks.  He 
described avoidance behavior in terms of being afraid of 
people and not wanting to be around people.  He related 
startle response, hypervigilant behavior, difficulty 
sleeping, especially at night (he hardly ever slept at 
night), fear of the dark, feeling of rage triggered by a 
robbery incident a year and a half previously, inability to 
concentrate, memory difficulties, feelings of depression, and 
a lack of interest for activities (basketball, running) in 
which he had once been interested.  The objective findings 
were that he was on time, cooperative, a valid historian, 
appeared to be neat and clean, and maintained eye contact.  
His facial expression was sad.  His mood was depressed.  
Panic attacks reportedly occurred frequently.  Speech was 
slow.  Sleep disturbances and nightmares were chronic in 
nature.  He denied auditory and visual hallucinations, 
delusions, and current suicidal and homicidal ideations.  He 
admitted to past homicidal ideations.  Memory, concentration 
and judgment were impaired.  He was fully oriented.  His 
symptoms along with his military experiences in Vietnam 
reportedly appeared consistent with the diagnosis of post-
traumatic stress disorder.  Chronic, moderate post-traumatic 
stress disorder was diagnosed.  The Global Assessment of 
Function was valued at 60, with the notation that he suffered 
from moderate social and occupational impairment due to post-
traumatic stress disorder.  

Generally, reexamination will be required if it is likely 
that a disability has improved or if evidence indicates there 
has been a material change in a disability or that the 
current rating may be incorrect.  38 C.F.R. § 3.327(a).  The 
Court has held that a new VA examination was required because 
the most recent examination report of record was too old to 
provide an accurate assessment of the current level of the 
claimant's disability.  

When a veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of his current condition, the VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In the 
absence of assertions or evidence that the disability has 
undergone an increase in severity since the time of the last 
examination, the passage of time since an otherwise adequate 
examination would not necessitate a new examination.  
VAOPGCPREC 11-95, 60 Fed. Reg. 43,186 (1995).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. §4.10.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2.  

The General Rating Formula for Mental Disorders provides a 
100 percent rating for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. A 70 percent rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Code 9411.  

The only clinical evidence of the severity of post-traumatic 
stress disorder during the entire appeal period was presented 
on the VA examination in September 1997.  The veteran has 
asserted that his post-traumatic stress disorder should be 
rated higher based on the findings on that examination, but 
he has not stated that post-traumatic stress disorder has 
increased in severity since that examination.  No additional 
psychiatric evidence has been presented by him and indicated 
to be available during this appeal period.  No material 
change in the disability has been claimed or shown.  In view 
of these developments, the Board concludes that a new 
examination of post-traumatic stress disorder is not 
necessary, as the September 1997 examination is adequate 
under the circumstances to measure the disabling degree of 
post-traumatic stress disorder for rating purposes.  

As shown by the complete medical evidence, post-traumatic 
stress disorder is deemed to be moderately disabling.  Only 
moderate industrial impairment is due to post-traumatic 
stress disorder.  This would be consistent with no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).  Panic attacks are shown 
to be no more than weekly or less often.  He does suffer from 
a depressed mood and chronic sleep impairment.  He is not 
shown to be suspicious or anxious.  Memory impairment is not 
shown to be more than mild.  There is no indication that he 
cannot understand complex commands.  Although he was sad and 
depressed, there was no evidence of a flat affect.  His 
speech was slow, but not described as circumstantial, 
circumlocutory or stereotyped.  Although there was a report 
of past homicidal ideation, there was no current suicidal or 
homicidal ideation. 

We conclude that the most probative evidence of the degree of 
the veteran's impairment is the objective examination, 
including the clinical findings and the assessment that there 
was moderate social and occupational impairment with a GAF of 
60.  To this extent, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


ORDER

An evaluation in excess of 30 percent for post-traumatic 
stress disorder is denied.  

		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals

 



